ORDER
Astrium, S.A.S. and Astrium, Ltd. (collectively Astrium) appeal the district court’s grant of summary judgment on As-trium’s tort claims against a number of subcontractors1 after the alleged failure of solar arrays used to power telecommunications satellites.2 We dispose of the issues raised therein in a memorandum disposi- , tion in which we affirm the district court’s ultimate decision in Astrium I.
*1094However, we note that the discussion of the merits in the district court’s published order was based upon a decision of the California Court of Appeal as set forth in Robinson Helicopter Co., Inc. v. Dana Corp., 129 Cal.Rptr.2d 682, 684, 697-99 (2003). That decision was vacated by the California Supreme Court when it granted review. In fact, the decision of the California Supreme Court reached a conclusion opposite to that of the California Court of Appeal. See Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.4th 979, 993-94, 102 P.3d 268, 276, 22 Cal.Rptr.3d 352, 362 (2004).
Therefore, to avoid confusion, we vacate the portion of the district court’s order which set forth the reasons for the district court’s decision. That portion appears in part III of Astrium I, 254 F.Supp.2d at 1134-40.
District court order VACATED in part.

. Those are TRW, Inc.; and Corning Netop-tix, Inc., Optical Filter Corporation, and OFC Corp. (collectively OFC).


. See Astrium, S.A.S. v. TRW, Inc., 254 F.Supp.2d 1129 (C.D.Cal.2003) (Astrium I).